Name: Commission Implementing Regulation (EU) NoÃ 1016/2011 of 23Ã September 2011 operating deductions from fishing quotas available for certain stocks in 2011, on account of overfishing of those stocks in the previous year
 Type: Implementing Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 15.10.2011 EN Official Journal of the European Union L 270/1 COMMISSION IMPLEMENTING REGULATION (EU) No 1016/2011 of 23 September 2011 operating deductions from fishing quotas available for certain stocks in 2011, on account of overfishing of those stocks in the previous year THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1) and (2) thereof, Whereas: (1) Fishing quotas for the year 2010 have been established by:  Council Regulation (EC) No 1359/2008 of 28 November 2008 fixing for 2009 and 2010 the fishing opportunities for Community fishing vessels for certain deep-sea fish stocks (2),  Council Regulation (EC) No 1226/2009 of 20 November 2009 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2010 (3),  Council Regulation (EC) No 1287/2009 of 27 November 2009 fixing the fishing opportunities and the conditions relating thereto for certain fish stocks applicable in the Black Sea for 2010 (4), and  Council Regulation (EU) No 53/2010 of 14 January 2010 fixing for 2010 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in waters where catch limitations are required and amending Regulations (EC) No 1359/2008, (EC) No 754/2009, (EC) No 1226/2009 and (EC) No 1287/2009 (5). (2) Fishing quotas for the year 2011 have been established by:  Council Regulation (EU) No 1124/2010 of 29 November 2010 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (6),  Council Regulation (EU) No 1225/2010 of 13 December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species (7),  Council Regulation (EU) No 1256/2010 of 17 December 2010 fixing the fishing opportunities for certain fish stocks applicable in the Black Sea for 2011 (8), and  Council Regulation (EU) No 57/2011 of 18 January 2011 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non-EU waters (9). (3) According to paragraph 1 of Article 105 of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, it shall operate deductions from future fishing quotas of that Member State. (4) Paragraphs 2 and 3 of Article 105 of Regulation (EC) No 1224/2009 provide that such deductions shall be operated in the following year or years by applying certain multiplying factors as set out therein. (5) Certain Member States have exceeded their fishing quotas for the year 2010. It is therefore appropriate to operate deductions on the fishing quotas allocated to them in 2011 and, where appropriate, in subsequent years, for the overfished stocks. (6) Commission Regulation (EU) No 1004/2010 (10) has operated deductions from fishing quotas for 2010. However, for certain Member States the deductions to be applied were higher than their respective 2010 quota and could therefore not be operated entirely in that year. To ensure that also in such cases the full amount be deducted, the remaining quantities should be taken into account when establishing deductions from 2011 and, where appropriate, subsequent quotas. (7) Deductions provided for by this Regulation should apply without prejudice to deductions applicable to 2011 quotas pursuant to:  Commission Regulation (EC) No 147/2007 of 15 February 2007 adapting certain fish quotas from 2007 to 2012 pursuant to Article 23(4) of Council Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (11),  Commission Regulation (EC) No 635/2008 of 3 July 2008 adapting the cod fishing quotas to be allocated to Poland in the Baltic Sea (Subdivisions 25-32, EC Waters) from 2008 to 2011 pursuant to Council Regulation (EC) No 338/2008 (12),  Commission Regulation (EU) No 165/2011 of 22 February 2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 (13), and  Commission Implementing Regulation (EU) No 1021/2011 of 14 October 2011 operating deductions from fishing quotas available for certain stocks in 2011, on account of overfishing of other stocks in the previous year (14), HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed in Regulations (EU) No 1124/2010, (EU) No 1225/2010, (EU) No 1256/2010, and (EU) No 57/2011 for the year 2011 are reduced as shown in the Annex. Article 2 The fishing quotas that may be allocated to Member States in 2012 and, where appropriate, in subsequent years shall be reduced as shown in the Annex. Article 3 Articles 1 and 2 shall apply without prejudice to reductions provided for in Regulations (EC) No 147/2007, (EC) No 635/2008, (EU) No 165/2011 and Implementing Regulation (EU) No 1021/2011. Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 352, 31.12.2008, p. 1. (3) OJ L 330, 16.12.2009, p.1. (4) OJ L 347, 24.12.2009, p. 1. (5) OJ L 21, 26.1.2010, p. 1. (6) OJ L 318, 4.12.2010, p.1. (7) OJ L 336, 21.12.2010, p.1. (8) OJ L 343, 29.12.2010, p. 2. (9) OJ L 24, 27.1.2011, p. 1. (10) OJ L 291, 9.11.2010, p. 31. (11) OJ L 46, 16.2.2007, p. 10. (12) OJ L 176, 4.7.2008, p. 8. (13) OJ L 48, 23.2.2011, p. 11. (14) See page 16 of this Official Journal. ANNEX Deductions on account of overfishing and outstanding balances from 2010 MS Species code Area code Species name Area name Initial Quota 2010 Permitted landings 2010 (Total adapted qty) (6) Total catches 2010 Overfishing related to permitted landing (%) Overfishing related to permitted landing (quantity in t) Multiplying factor 105(2) Multiplying factor 105(3) Deductions 2011 Remaining deduction from 2010 (Regulation (EU) No 1004/ 2010) Initial quota 2011 Revised Qty 2011 Outstanding balance (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) (15) (16) (17) BEL SRX 2AC4-C Skates and rays EU waters of IIa and IV 235,00 (1) 299,00 304,80 1,94 5,80 1 1 5,80 235,00 (4) 229,20 BEL WHG 2AC4. Whiting EU waters of IIa and IV 250,00 (1) 129,00 139,10 7,83 10,10 1 1 10,10 286,00 (4) 275,90 DNK DGS 03A-C. Spurdog/ dogfish EU waters of IIIa 0,00 (1) 0,00 12,00 0,00 0,00 12,00 DNK WHG 2AC4. Whiting EU waters of IIa and IV 1 082,00 (1) 154,00 156,40 1,56 2,40 1 1 2,40 1 236,00 (4) 1 233,60 DEU COD 3BC+24 Cod EU waters of subdivisions 22-24 3 777,00 (2) 4 232,00 4 256,50 0,58 24,50 1 1,5 36,75 4 012,00 (4) 3 975,25 DEU HAD 2AC4. Haddock EU waters of IIa and IV 876,00 (1) 634,00 637,90 0,62 3,90 1 1 3,90 858,00 (4) 854,10 DEU HER 4AB. Herring EU waters of IV north of 53 ° 30 ² N 14 147,00 (1) 2 455,00 2 477,60 0,92 22,60 1 1 22,60 17 423,00 (4) 17 400,40 DEU SAN 2A3A4. Sandeel EU waters of IIa, IIIa and IV 166,00 (1) 12 975,00 13 015,10 0,31 40,10 1 1 40,10 511,00 (4) 470,90 EST COD N3M. Cod NAFO 3M 61,00 (1) 30,00 42,20 40,67 12,20 1 1 12,20 111,00 (4) 98,80 IRL COD 7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 825,00 (1) 917,00 927,80 1,18 10,80 1 1,5 16,20 825,00 (4) 808,80 IRL HER 07A/MM Herring VIIa 1 250,00 (1) 0,00 16,00 n/a 16,00 1 1 16,00 1 374,00 (4) 1 358,00 IRL WHB 1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 7 843,00 (1) 8 279,00 8 324,00 0,54 45,00 1 1 45,00 1 187,00 (4) 1 142,00 ESP BLI 67- Blue ling EU waters and international waters of Vb, VI, VII 67,00 (1) 0,00  103,00 62,00 (4) 0,00 41,00 ESP COD N3M. Cod NAFO 3M 796,00 (1) 916,00 919,30 0,36 3,30 1 1 3,30 1 448,00 (4) 1 444,70 ESP RED N3M. Redfish NAFO 3M 233,00 (1) 846,00 891,20 5,34 45,20 1 1 45,20 233,00 (4) 187,80 ESP USK 567EI. Tusk EU and international waters of V, VI and VII 14,00 (1) 16,00 19,70 23,13 3,70 1 1 3,70 14,00 (4) 10,30 FRA HER 4CXB7D Herring VIId; IVc 5 235,00 (1) 6 560,00 6 747,40 2,86 187,40 1 1  187,40 6 447,00 (4) 6 259,60 FRA SBR 678- Red seabream EU waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII and VIII 9,00 (3) 66,00 85,40 29,39 19,40 1 1 19,40 9,00 (5) 0,00 10,40 FRA WHG 2AC4. Whiting EU waters of IIa and IV 1 627,00 (1) 2 367,00 2 593,40 9,56 226,40 1,1 1  249,04 1 857,00 (4) 1 607,96 LTU PRA N3L. Northern prawn NAFO 3L. 334,00 (1) 334,00 339,90 1,77 5,90 1 1 5,90 214,00 (4) 208,10 NLD BSF 56712- Black scabbardfish EU and international waters of V, VI, VII and XII 0,00 5,00 0,00 0,00 5,00 NLD SBR 678- Red seabream EU and international waters of VI, VII and VIII 0,00 6,00 0,00 0,00 6,00 POL GHL 1N2AB Greenland halibut Norwegian waters of I and II 0,00 1,00 0,00 0,00 1,00 POL COD 1N2AB Cod Norwegian waters of I and II 1 390,00 1 389,10 2,00 0,00 0,00 2,00 POL RED 514GRN Redfish Greenland waters of V and XIV 0,00 1,00 0,00 0,00 1,00 POL HAD 2AC4 Haddock IV; EU waters of IIa 1,00 16,00 0,00 0,00 16,00 POL WHB 1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 0,00 8,00 0,00 0,00 8,00 POL MAC 2A34 Mackerel IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 0,00 5,00 0,00 0,00 5,00 PRT ALF 3X14- Alfonsinos EU waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 214,00 (3) 224,00 231,90 3,53 7,90 1 1 7,90 214,00 (5) 206,10 PRT ANF 8C3411 Anglerfish VIIIc, IX and X; EC waters of CECAF 34.1.1 248,00 (1) 277,00 280,80 1,37 3,80 1 1 3,80 260,00 (4) 256,20 PRT BFT AE045W Bluefin tuna Atlantic Ocean, east of 45 °W, and Mediterranean 237,66 (1) 57,70 63,30 9,71 5,60 1 1,5 8,40 226,84 (4) 218,44 PRT GHL 1N2AB Greenland halibut Norwegian waters of I and II 0,00 11,00 0,00 0,00 11,00 PRT HAD 1N2AB Haddock Norwegian waters of I and II 0,00 200,00 64,90  458,00 0,00 0,00 458,00 PRT POK 1N2AB Saithe (=Pollock) Norwegian waters of I and II 0,00  294,00 0,00 294,00 PRT RED 51214. (new code 51214D) Redfish EU and international waters of V; international waters of XII and XIV 896,00 (1) 1 416,00 1 420,00 0,28 4,00 1 1 4,00 757,00 (4) 753,00 GBR BET ATLANT Bigeye Tuna Atlantic Ocean 0,00 10,00 0,00 (4) 0,00 10,00 GBR BLI 245- (new code 24-) Blue ling EU waters and waters not under the sovereignty or jurisdiction of third countries of II, IV and V 15,00 (3) 16,00 33,00 106,25 17,00 1 1 17,00 15,00 (5) 0,00 2,00 GBR DWS 56789- Deep-sea sharks EU waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII and IX 0,00 (3) 18,70 20,00 6,95 1,30 1 1 1,30 5,60 (5) 4,30 GBR WHG 2AC4. Whiting EU waters of IIa and IV 4 317,00 (1) 7 782,00 7 798,10 0,21 16,10 1 1 16,10 8 933,00 (4) 8 916,90 (1) Quantity as fixed by Regulation (EU) No 53/2010. (2) Quantity as fixed by Regulation (EC) No 1226/2009. (3) Quantity as fixed by Regulation (EC) No 1359/2008. (4) Quantity as fixed by Regulation (EU) No 57/2011. (5) Quantity as fixed by Regulation (EU) No 1225/2010. (6) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Council Regulation (EC) No 2371/2002, quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009.